     Case 8:21-cv-00220-CJC-DFM Document 1 Filed 02/02/21 Page 1 of 8 Page ID #:1


 1   Joseph R. Manning, Jr., Esq. (State Bar No. 223381)
     MANNING LAW, APC
 2   20062 SW Birch Street, Ste. 200
 3   Newport Beach, CA 92660
     Office: (949) 200-8755
 4   DisabilityRights@manninglawoffice.com
 5

 6   Attorney for Plaintiff: JAMES RUTHERFORD
 7

 8                           UNITED STATES DISTRICT COURT
 9                         CENTRAL DISTRICT OF CALIFORNIA
10

11                                            Case No.
     JAMES RUTHERFORD, an
12                                            Complaint For Damages And
13   individual,                              Injunctive Relief For:

14                     Plaintiff,              1. VIOLATIONS OF THE
15                                                AMERICANS WITH DISABILITIES
     v.                                           ACT OF 1990, 42 U.S.C. §12181 et
16                                                seq. as amended by the ADA
17                                                Amendments Act of 2008 (P.L. 110-
     FASONTRAN HOLDINGS, INC., a
                                                  325).
18   California corporation; and DOES 1-
     10, inclusive,
19
20                    Defendants.
21

22
           Plaintiff, JAMES RUTHERFORD, an individual, (“Plaintiff”), complains of
23
     Defendants FASONTRAN HOLDINGS, INC., a California corporation; and Does
24
     1-10 (“Defendants”) and alleges as follows:
25
                                            PARTIES
26
           1.      Plaintiff is substantially limited in performing one or more major life
27
     activities, including but not limited to: walking, standing, ambulating, sitting; in
28
     addition to twisting, turning and grasping objects. As a result of these disabilities,
                                                1
                                           COMPLAINT
     Case 8:21-cv-00220-CJC-DFM Document 1 Filed 02/02/21 Page 2 of 8 Page ID #:2


 1   Plaintiff relies upon mobility devices, including at times a wheelchair, to ambulate.
 2   With such disabilities, Plaintiff qualifies as a member of a protected class under the
 3   Americans with Disabilities Act, 42 U.S.C. §12102(2) as amended by the ADA
 4   Amendments Act of 2008 (P.L. 110-325) (“ADA”) and the regulations
 5   implementing the ADA set forth at 28 C.F.R. §§ 36.101 et seq. At the time of
 6   Plaintiff’s visits to Defendants' facility and prior to instituting this action, Plaintiff
 7   suffered from a “qualified disability” under the ADA, including those set forth in
 8   this paragraph. Plaintiff is also the holder of a Disabled Person Parking Placard.
 9          2.     Plaintiff is informed and believes and thereon alleges that Defendant
10   FASONTRAN HOLDINGS, INC., a California corporation, owned the property
11   located at 15456 Brookhurst St., Westminster, CA 92683 (“Property”) on or around
12   September 9, 2020 upon which Al's Market #1 (“Business”) is located.
13          3.     Plaintiff is informed and believes and thereon alleges that Defendant
14   FASONTRAN HOLDINGS, INC., a California corporation, currently owns the
15   Property.
16          4.     The Business is a store open to the public, which is a “place of public
17   accommodation” as that term is defined by 42 U.S.C. § 12181(7).
18          5.     Plaintiff does not know the true name of DOE Defendants, that may be
19   related to the Business and/or Property. Plaintiff is informed and believes that each
20   of the Defendants herein, including Does 1 through 10, inclusive, is responsible in
21   some capacity for the events herein alleged. Plaintiff will seek leave to amend when
22   the true names, capacities, connections, and responsibilities of the Defendants and
23   Does 1 through 10, inclusive, are ascertained.
24                               JURISDICTION AND VENUE
25          6.     This Court has subject matter jurisdiction over this action pursuant
26   to 28 U.S.C. § 1331 and § 1343(a)(3) & (a)(4) for violations of the ADA.
27          7.     Venue is proper in this court pursuant to 28 U.S.C. §1391 because the
28   real property which is the subject of this action is located in this district and because
                                                  2
                                             COMPLAINT
     Case 8:21-cv-00220-CJC-DFM Document 1 Filed 02/02/21 Page 3 of 8 Page ID #:3


 1   Plaintiff's causes of action arose in this district.
 2                                FACTUAL ALLEGATIONS
 3          8.     Plaintiff went to the Business on or about September 9, 2020 for the
 4   dual purpose of viewing lottery tickets and to confirm that this public place of
 5   accommodation is accessible to persons with disabilities within the meaning federal
 6   and state law.
 7          9.     Unfortunately, although parking spaces were one of the facilities
 8   reserved for patrons, there were no designated parking spaces available for persons
 9   with disabilities that complied with the 2010 Americans with Disabilities Act
10   Accessibility Guidelines (“ADAAG”) on September 9, 2020.
11          10.    At that time, instead of having architectural barrier free facilities for
12   patrons with disabilities, Defendants’ facility has barriers that include but are not
13   limited to: accessible parking spaces that are not located on the shortest accessible
14   route to the entrance per Section 208.3.1 (Parking spaces complying with 502 that
15   serve a particular building or facility shall be located on the shortest accessible route
16   from parking to an entrance complying with 206.4. Where parking serves more than
17   one accessible entrance, parking spaces complying with 502 shall be dispersed and
18   located on the shortest accessible route to the accessible entrances. Here, this
19   entrance is located at one corner of the building and several accessible parking
20   spaces are clustered at the extreme other end of this section of the building instead of
21   being dispersed); and, no accessible route connecting the parking access aisles to an
22   accessible entrance per Sections 206.4 and 208.3.1 (The parking space located
23   across the driveway from this facility is not on an accessible route to this entrance).
24          11.    Due to architectural barriers in violation of the ADA and ADAAG
25   specifications, the parking, paths of travel, and demarcated accessible spaces at the
26   Property are inaccessible.
27          12.    Parking spaces are one of the facilities, privileges, and advantages
28   reserved by Defendants to persons at the Property serving the Business.
                                                  3
                                             COMPLAINT
     Case 8:21-cv-00220-CJC-DFM Document 1 Filed 02/02/21 Page 4 of 8 Page ID #:4


 1         13.    Because Defendant FASONTRAN HOLDINGS, INC., a California
 2   corporation, owns the Property, which is a place of public accommodation, they are
 3   responsible for the violations of the ADA that exist in the parking area and
 4   accessible routes that connect to the facility’s entrance that serve customers to the
 5   Business.
 6         14.    Subject to the reservation of rights to assert further violations of law
 7   after a site inspection found infra, Plaintiff asserts there are additional ADA
 8   violations which affect him personally.
 9         15.    Plaintiff is informed and believes and thereon alleges Defendants had
10   no policy or plan in place to make sure that there was compliant accessible parking
11   reserved for persons with disabilities prior to September 9, 2020.
12         16.    Plaintiff is informed and believes and thereon alleges Defendants have
13   no policy or plan in place to make sure that the designated disabled parking for
14   persons with disabilities comport with the ADAAG.
15         17.    Plaintiff personally encountered these barriers. The presence of these
16   barriers related to Plaintiff’s disability denies Plaintiff his right to enjoy accessible
17   conditions at public place of accommodation and invades legally cognizable
18   interests created under the ADA.
19         18.    The conditions identified supra are necessarily related to Plaintiff’s
20   legally recognized disability in that Plaintiff is substantially limited in the major life
21   activities of walking, standing, ambulating, sitting, in addition to twisting, turning
22   and grasping objects; Plaintiff is the holder of a disabled parking placard; and
23   because the enumerated conditions relate to the use of the accessible parking, relate
24   to the slope and condition of the accessible parking and accessible route to the
25   accessible entrance, and relate to the proximity of the accessible parking to the
26   accessible entrance.
27         19.    As an individual with a mobility disability who at times relies upon a
28   wheelchair or other mobility devices, Plaintiff has a keen interest in whether public
                                                 4
                                            COMPLAINT
     Case 8:21-cv-00220-CJC-DFM Document 1 Filed 02/02/21 Page 5 of 8 Page ID #:5


 1   accommodations have architectural barriers that impede full accessibility to those
 2   accommodations by individuals with mobility impairments.
 3          20.      Plaintiff is being deterred from patronizing the Business and its
 4   accommodations on particular occasions, but intends to return to the Business for the
 5   dual purpose of availing himself of the goods and services offered to the public and
 6   to ensure that the Business ceases evading its responsibilities under federal and state
 7   law.
 8          21.      Upon being informed that the public place of accommodation has
 9   become fully and equally accessible, he will return within 45 days as a “tester” for
10   the purpose of confirming their accessibility. Civil Rights Educ. and Enforcement
11   Center v. Hospitality Props. Trust, 867 F.3d 1093, 1096 (9th Cir. 2017).
12          22.      As a result of his difficulty experienced because of the inaccessible
13   condition of the facilities of the Business, Plaintiff was denied full and equal access
14   to the Business and Property.
15          23.      The Defendants have failed to maintain in working and useable
16   conditions those features required to provide ready access to persons with
17   disabilities.
18          24.      The U.S. Department of Justice has emphasized the importance of
19   enforcing laws that prohibit unlawful discriminatory behavior, especially in the era
20   of the COVID-19 emergency. See Statement by Assistant Attorney General for Civil
21   Rights Eric S. Dreiband Protecting Civil Rights While Responding to the
22   Coronavirus Disease 2019 (COVID-19) found at
23   https://www.ada.gov/aag_covid_statement.pdf.
24          25.      The violations identified above are easily removed without much
25   difficulty or expense. They are the types of barriers identified by the Department of
26   Justice as presumably readily achievable to remove and, in fact, these barriers are
27   readily achievable to remove. Moreover, there are numerous alternative
28   accommodations that could be made to provide a greater level of access if complete
                                                  5
                                             COMPLAINT
     Case 8:21-cv-00220-CJC-DFM Document 1 Filed 02/02/21 Page 6 of 8 Page ID #:6


 1   removal were not achievable.
 2         26.    Given the obvious and blatant violation alleged hereinabove, Plaintiff
 3   alleges, on information and belief, that there are other violations and barriers in the
 4   site that relate to his disability. Plaintiff will amend the complaint, to provide proper
 5   notice regarding the scope of this lawsuit, once he conducts a site inspection.
 6   However, the Defendants are on notice that the Plaintiff seeks to have all barriers
 7   related to his disability remedied. See Doran v. 7-11, 524 F.3d 1034 (9th Cir. 2008)
 8   (holding that once a plaintiff encounters one barrier at a site, the plaintiff can sue to
 9   have all barriers that relate to his disability removed regardless of whether he
10   personally encountered them).
11         27.    Without injunctive relief, Plaintiff will continue to be unable to fully
12   access Defendants’ facilities in violation of Plaintiff’s rights under the ADA.
13                               FIRST CAUSE OF ACTION
14   VIOLATIONS OF THE AMERICANS WITH DISABILITIES ACT OF 1990,
15     42 U.S.C. § 12181 et seq. as amended by the ADA Amendments Act of 2008
16                                        (P.L. 110-325)
17         28.    Plaintiff re-alleges and incorporates by reference all paragraphs alleged
18   above and each and every other paragraph in this Complaint necessary or helpful to
19   state this cause of action as though fully set forth herein.
20         29.    Under the ADA, it is an act of discrimination to fail to ensure that the
21   privileges, advantages, accommodations, facilities, goods, and services of any place
22   of public accommodation are offered on a full and equal basis by anyone who owns,
23   leases, or operates a place of public accommodation. See 42 U.S.C. § 12182(a).
24   Discrimination is defined, inter alia, as follows:
25                a.     A failure to make reasonable modifications in policies, practices,
26                       or procedures, when such modifications are necessary to afford
27                       goods, services, facilities, privileges, advantages, or
28                       accommodations to individuals with disabilities, unless the
                                                 6
                                            COMPLAINT
     Case 8:21-cv-00220-CJC-DFM Document 1 Filed 02/02/21 Page 7 of 8 Page ID #:7


 1                       accommodation would work a fundamental alteration of those
 2                       services and facilities. 42 U.S.C. § 12182(b)(2)(A)(ii).
 3                b.     A failure to remove architectural barriers where such removal is
 4                       readily achievable. 42 U.S.C. § 12182(b)(2)(A)(iv). Barriers are
 5                       defined by reference to the ADAAG, found at 28 C.F.R., Part 36,
 6                       Appendix "D".
 7                c.     A failure to make alterations in such a manner that, to the
 8                       maximum extent feasible, the altered portions of the facility are
 9                       readily accessible to and usable by individuals with disabilities,
10                       including individuals who use wheelchairs, or to ensure that, to
11                       the maximum extent feasible, the path of travel to the altered area
12                       and the bathrooms, telephones, and drinking fountains serving
13                       the area, are readily accessible to and usable by individuals with
14                       disabilities. 42 U.S.C. § 12183(a)(2).
15         30.    Any business that provides parking spaces must provide accessible
16   parking spaces. 2010 Standards § 208. Under the 2010 Standards, access aisles
17   shall be at the same level as the parking spaces they serve. Changes in level are not
18   permitted. 2010 Standards § 502.4. "Access aisles are required to be nearly level in
19   all directions to provide a surface for wheelchair transfer to and from vehicles." 2010
20   Standards § 502.4 Advisory. Here the failure to provide a level access aisle in the
21   designated disabled parking space is a violation of the law and excess slope angle in
22   the access pathway is a violation of the law.
23         31.    A public accommodation must maintain in operable working condition
24   those features of its facilities and equipment that are required to be readily accessible
25   to and usable by persons with disabilities. 28 C.F.R. § 36.211(a).
26         32.    Here, the failure to ensure that accessible facilities were available and
27   ready to be used by Plaintiff is a violation of law.
28         33.    Given its location and options, Plaintiff will continue to desire to
                                                7
                                           COMPLAINT
     Case 8:21-cv-00220-CJC-DFM Document 1 Filed 02/02/21 Page 8 of 8 Page ID #:8


 1   patronize the Business but he has been and will continue to be discriminated against
 2   due to lack of accessible facilities and, therefore, seeks injunctive relief to remove
 3   the barriers.
 4                                            PRAYER
 5   WHEREFORE, Plaintiff prays that this court award damages provide relief as
 6   follows:
 7         1.        A preliminary and permanent injunction enjoining Defendants from
 8   further violations of the ADA, 42 U.S.C. § 12181 et seq. as amended by the ADA
 9   Amendments Act of 2008 (P.L. 110-325); Note: Plaintiff is not invoking section 55,
10   et seq, of the California Civil Code and is not seeking injunctive relief under the
11   Disabled Persons Act (Cal. C.C. §54) at all.
12         2.        An additional award of $4,000.00 as deterrence damages for each
13   violation pursuant to Johnson v. Guedoir, 218 F. Supp. 3d 1096; 2016 U.S. Dist.
14   LEXIS 150740 (USDC Cal, E.D. 2016); and,
15         3.        For reasonable attorneys' fees, litigation expenses, and costs of suit,
16   pursuant to 42 U.S.C. § 12205; California Civil Code § 52.
17

18                                DEMAND FOR JURY TRIAL
19         Plaintiff hereby respectfully requests a trial by jury on all appropriate issues
20   raised in this Complaint.
21

22   Dated: February 2, 2021                   MANNING LAW, APC
23

24                                       By: /s/ Joseph R. Manning Jr., Esq.
                                            Joseph R. Manning Jr., Esq.
25                                          Attorney for Plaintiff
26

27
28
                                                   8
                                              COMPLAINT
